          Case 2:18-cr-00542-GAM Document 38 Filed 06/03/19 Page 1 of 1




                         UNITED STATES DISTRICT CO~T
                   FOR THE EASTERN DISTRICT OF PENN~YLVANIA
                             FILE NUMBER: 18-00542-01




UNITED STATES OF AMERICA


             vs.
                                              NOTICE OF APPEAL
JOHN KELVIN CONNER                            Docket No.: 18CR00542-001



       Notice is hereby given that John Kelvin Conner, defendant in the above
case, hereby appeals to the United States Court of Appeals for the 3rct Circuit from
the final Judgement of Conviction entered in this action on the 30th day of May,
2019.




Dated:   m,-~~J'f
